Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 15 objected to because of the following informalities: each recites “through the riving environment” which should recite “through the driving environment” (emphasis added). For the purposes of prior art rejections and general analysis, the claims have been interpreted as if these minor informalities had been fixed. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Chon (US 20180113204).
In regards to claim 1, Chon teaches a computer-implemented method for operating an autonomous vehicle (Fig 6.), the method comprising: 
generating a point cloud comprising a plurality of points based on outputs of a LIDAR device; ([0057] at step 320 sensor data points of scanned environment from LiDAR is received, which is a point cloud.)
filtering the point cloud to remove a first set of points in the plurality of points that correspond to noise based on one or more of: point intensity measurements, distances between points, or a combination thereof; ([0057] in steps 330 and 340, sensor data is processed to determine ground plane and orientation of sensors. [0048] outlier points of point cloud data are removed by assessing a position difference with neighboring points.)
generating perception data based on the filtered point cloud, the perception data including information describing a driving environment surrounding the autonomous vehicle; ([0048] filtered data is grouped to identify object in the environment, such as buildings, vehicles, signs, and the ground itself. [0057] this occurs in step 340 when identifying ground and vertical alignments.) and 
controlling operations of the autonomous vehicle based on the perception data to navigate through the riving environment. ([0055] [0057] at step 370 alignment values are updated and the vehicle is adjusted to be controlled.)

In regards to claim 8, Chon teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous vehicle, the operations comprising: ([0028] instructions stored on non-transitory machine-readable medium, executed by processor.)
generating a point cloud comprising a plurality of points based on outputs of a LIDAR device; ([0057] sensor data points of scanned environment from LiDAR is received, which is a point cloud.)
filtering the point cloud to remove a first set of points in the plurality of points that correspond to noise based on one or more of: point intensity measurements, distances between points, or a combination thereof; ([0057] sensor data is processed to determine ground plane and orientation of sensors. [0048] outlier points of point cloud data are removed by assessing a position difference with neighboring points.)
generating perception data based on the filtered point cloud, the perception data including information describing a driving environment surrounding the autonomous vehicle; ([0048] filtered data is grouped to identify object in the environment, such as buildings, vehicles, signs, and the ground itself.) and 
controlling operations of the autonomous vehicle based on the perception data to navigate through the riving environment. ([0055] [0057] alignment values are updated and the vehicle is adjusted to be controlled.)

In regards to claim 15, Chon teaches a data processing system, comprising: (Fig 1.)
a processor; ([0028] processor 44.) and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous vehicle, the operations including generating a point cloud comprising a plurality of points based on outputs of a LIDAR device, ([0028] computer readable storage media 46 stores instructions executed by processor. [0025] sensing system 28 includes LiDAR sensors. [0047] [0048] LiDAR sensors 132 scan environment which generates a point cloud.)
filtering the point cloud to remove a first set of points in the plurality of points that correspond to noise based on one or more of: point intensity measurements, distances between points, or a combination thereof, ([0048] outlier points of point cloud data are removed by assessing a position difference with neighboring points.)
generating perception data based on the filtered point cloud, the perception data including information describing a driving environment surrounding the autonomous vehicle, ([0048] filtered data is grouped to identify object in the environment, such as buildings, vehicles, signs, and the ground itself.) and 
controlling operations of the autonomous vehicle based on the perception data to navigate through the riving environment. ([0055] [0057] alignment values are updated and the vehicle is adjusted to be controlled.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chon, in view of Non-Patent Literature Abdul Nurunnabi “Robust Segmentation for Large Volumes of Laser Scanning Three-Dimensional Point Cloud Data” (“Nurunnabi”).
In regards to claim 2, Chon  teaches the method of claim 1.
Chon does not teach: wherein the first set of points that correspond to noise comprise points that correspond to dusts.
However, Nurunnabi teaches dust is a common source of outliers and noise in scan data (Page 4, left column.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Chon by incorporating the teachings of Nurunnabi such that the points that correspond to noise comprise points that correspond to dust. 
The motivation to do so is that, as acknowledged by Nurunnabi, dust can interfere with scan data creating outliers and errors (Page 4, left column), which accounting for allows for improved sensing information. 

In regards to claim 9, Chon teaches the non-transitory machine-readable medium of claim 8. 
Claim 9 recites a system having substantially the same features of claim 3 above, therefore claim 9 is rejected for the same reasons as claim 2. 

In regards to claim 16, Chon teaches the data processing system of claim 15. 
Claim 16 recites a system having substantially the same features of claim 3 above, therefore claim 16 is rejected for the same reasons as claim 2. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chon, in view of Gill et al. (US 10024664).
In regards to claim 3, Chon teaches the method of claim 1.
Chon does not teach: wherein filtering the point cloud comprises removing points each of which is associated with an intensity measurement that is below a first intensity threshold.
However, Gill teaches intensity filtering point cloud data by removing points below a configurable minimum intensity threshold to remove noise (Col 6 lines 18-24.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Chon, by incorporating the teachings of Gill such that intensity filtering is performed on the point cloud data filtering out points below a configurable minimum intensity threshold. 
The motivation to do so is that, as acknowledged by Gill, this removes noise and improves the quality of the data (Col 6 lines 18-24.). 

In regards to claim 10, Chon teaches the non-transitory machine-readable medium of claim 8. 
Claim 10 recites a non-transitory machine-readable medium having substantially the same features of claim 3 above, therefore claim 10 is rejected for the same reasons as claim 3. 

In regards to claim 17, Chon teaches the data processing system of claim 15.
Claim 17 recites a system having substantially the same features of claim 3 above, therefore claim 17 is rejected for the same reasons as claim 3. 

Claims 4-7, 11-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chon, in view of Gill in further view of Li et al. (CN 110515054).
In regards to claim 4, Chon, as modified by Gill, teaches the method of claim 3.
Gill teaches intensity filtering point cloud data by removing points below a configurable minimum intensity threshold to remove noise (Col 6 lines 18-24.). 
Chon, as modified by Gill, does not teach: wherein filtering the point cloud further comprises removing points each of which 1) is associated with an intensity measurement that is below a second intensity threshold, the second intensity threshold being greater than the first intensity threshold, 2) has a first distance to a corresponding neighboring point to the left in a same ring that is above a first distance threshold, and 3) has a second distance to a corresponding neighboring point to the right in the same ring that is above a second distance threshold.
However, Li teaches assessing the point to point distance between each pair of adjacent points including a first and second point against a distance threshold and when the distance is above the threshold, determining the second point is a trailing point and filtering the point out (Page 2 of translation, 2nd paragraph). As this happens for each pair of adjacent points, both left and right points are assessed against distance thresholds. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Chon, as already modified by Gill, by further incorporating the teachings of Gill and incorporating the teachings of Li, such that intensity filtering is performed such that a points below a configurable minimum intensity threshold are removed and the minimum intensity threshold is configured higher than other situations, and the distance between adjacent points of that point are considered against distance thresholds. 
The motivation to incorporate such an intensity filter is the same as acknowledged by Gill above and the motivation to assess the distance between adjacent points against distance thresholds is that, as acknowledged by Li, this allows for improving performance of processing LiDAR point cloud data (Page 5 of translation, 3rd paragraph.). 

In regards to claim 5, Li teaches the distance threshold is set as a function of a coefficient and a first point to point distance (Page 6 of translation, 3rd paragraph.). As such, provided the coefficients are different, the first and second distance thresholds are different. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Chon, as already modified by Gill and Li, by further incorporating the teachings of Li, such that the distance thresholds are determined as a function of a coefficient and a first point to point distance, resulting in the case in which the first and second distance thresholds are different.
The motivation to do so is the same as acknowledged by Li in regards to claim 4 above. 

In regards to claim 6, Li teaches the distance threshold is set as a function of a coefficient and a first point to point distance (Page 6 of translation, 3rd paragraph.). As such, provided the coefficients are the same, the first and second distance thresholds are the same. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Chon, as already modified by Gill and Li, by further incorporating the teachings of Li, such that the distance thresholds are determined as a function of a coefficient and a first point to point distance, resulting in the case in which the first and second distance thresholds are the same.
The motivation to do so is the same as acknowledged by Li in regards to claim 4 above.

In regards to claim 7, Li teaches the distance threshold is set as a function of a coefficient and a first point to point distance (Page 6 of translation, 3rd paragraph.). These points are still adjacent points and thus may be filtered as above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Chon, as already modified by Gill and Li, by further incorporating the teachings of Li, such that the distance thresholds are determined as a function of a coefficient and a first point to point distance, where the points may be filtered out.
The motivation to do so is the same as acknowledged by Li in regards to claim 4 above.

In regards to claim 11, Chon, as modified by Gill, teaches the non-transitory machine-readable medium of claim 10. 
Claim 11 recites a non-transitory machine-readable medium having substantially the same features of claim 4 above, therefore claim 11 is rejected for the same reasons as claim 4.

In regards to claim 12, Chon, as modified by Gill and Li, teaches the non-transitory machine-readable medium of claim 11. 
Claim 12 recites a non-transitory machine-readable medium having substantially the same features of claim 5 above, therefore claim 12 is rejected for the same reasons as claim 5.

In regards to claim 13, Chon, as modified by Gill and Li, teaches the non-transitory machine-readable medium of claim 11. 
Claim 13 recites a non-transitory machine-readable medium having substantially the same features of claim 6 above, therefore claim 13 is rejected for the same reasons as claim 6.

In regards to claim 14, Chon, as modified by Gill and Li, teaches the non-transitory machine-readable medium of claim 11.
Claim 14 recites a non-transitory machine-readable medium having substantially the same features of claim 7 above, therefore claim 14 is rejected for the same reasons as claim 7.

In regards to claim 18, Chon, as modified by Gill, teaches the data processing system of claim 17.
Claim 18 recites a system having substantially the same features of claim 4 above, therefore claim 18 is rejected for the same reasons as claim 4.

In regards to claim 19, Chon, as modified by Gill and Li, teaches the data processing system of claim 18.
Claim 19 recites a system having substantially the same features of claim 5 above, therefore claim 19 is rejected for the same reasons as claim 5.

In regards to claim 20, Chon, as modified by Gill and Li, teaches the data processing system of claim 18.
Claim 20 recites a system having substantially the same features of claim 6 above, therefore claim 20 is rejected for the same reasons as claim 6.

In regards to claim 21, Chon, as modified by Gill and Li, teaches the data processing system of claim 18.
Claim 21 recites a system having substantially the same features of claim 7 above, therefore claim 21 is rejected for the same reasons as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (WO 2020248118) teaches filtering point cloud data by removing points with an average distance to neighboring points above a threshold. 
Rust (US 20170300059) teaches determining anomalies in lidar point cloud data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661       

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661